    Case 4:21-cv-04001-KES Document 23 Filed 02/17/21 Page 1 of 2 PageID #: 64




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION


HANDSOME P. PARKER,                                       4:21-CV-04001-KES

                             Plaintiff,

               vs.                                ORDER REQUIRING PLAINTIFF TO
                                                   FILE AN ADDITIONAL NOTICE
YANKTON CAMP, WARDEN J. COX,
CORRECTIONAL OFFICER BEATTY, and
LT. KRYTO,

                             Defendants.


        Plaintiff, Handsome P. Parker, filed a prisoner pro se civil rights lawsuit

under 28 U.S.C. § 1331; Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 288, 397 (1971). Docket 1. This court ordered Parker to pay an

initial partial filing fee of $173.38 by February 22, 2021. Docket 17. Parker moves

for reconsideration on the initial partial filing fee amount and claims that there

was an error made on his prisoner trust account report. Docket 18. This court

ordered Parker to file a new prisoner trust account report, so the court could

properly consider his motion for reconsideration. Docket 19.

        On January 29, 2021, Parker filed a motion to withdraw his complaint.

Docket 20. He filed a new certified prisoner trust account report and another

motion to withdraw on February 10, 2021. Dockets 21, 22. 1 The next day he paid

his initial partial filing fee of $173.38, that was originally ordered by the court and



1 Parker’s new prisoner trust account report shows an average monthly deposit of
$225.32, and an average monthly balance of $190.94. Docket 21. An initial partial
filing fee of $45.06 (20 percent of the average monthly deposit) is required. See 28
U.S.C. ' 1915(b)(1). The record reflects that Parker has already paid $293.38.
 Case 4:21-cv-04001-KES Document 23 Filed 02/17/21 Page 2 of 2 PageID #: 65




an additional $120.00. See Docket 17. Parker has now paid a total of $293.38.

This court granted Parker leave to proceed to proceed in forma pauperis. Docket

17. The total filing fee to file a federal lawsuit with in forma pauperis status is

$350.00. Under the Prison Litigation Reform Act (PLRA), a prisoner who Abrings a

civil action or files an appeal in forma pauperis . . . shall be required to pay the full

amount of a filing fee.@ 28 U.S.C. ' 1915(b)(1). Parker must pay the entire fee even

if he wishes to withdraw his lawsuit.

      This court wonders whether Parker would like to withdraw his lawsuit with

the knowledge that he will have to pay the entire filing fee even if he withdraws.

The court orders Parker to file a notice letting the court know whether he wants to

withdraw his lawsuit (even though he will still have to pay the full filing fee) or

whether the court may proceed to screen his complaint under 28 U.S.C. § 1915A.

If Parker does not file a notice by March 17, 2021, this court will grant his

previous motions to withdraw.

      Thus, it is ORDERED:

      1. That Parker must file a notice as to whether he wishes to withdraw his

         complaint by March 17, 2021. If Parker does not comply, the court

         will proceed to rule on his previous motions.

      Dated February 17, 2021.

                                  BY THE COURT:

                                  /s/ Karen E. Schreier
                                  KAREN E. SCHREIER
                                  UNITED STATES DISTRICT JUDGE




                                               2
